DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   KARYN BISHOP, LENORA QUIMBY and MICHAEL FERRENTINO,
                        Appellants,

                                      v.

SARA PEARCE, RICHARD PEARCE, JEFF T. GORMAN LAW OFFICES,
            P.A., and HEART OF ADOPTIONS, INC.,
                          Appellees.

        Nos. 4D20-2668, 4D20-2669, 4D20-2670 and 4D20-2741

                                [July 1, 2021]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Michael J. Linn, Judge; L.T. Case Nos.
312017DP000159A,       312019DR000583,        312019DR001287,        and
312019DP000036.

  A. Julia Graves of Law Office of A. Julia Graves, P.A., Vero Beach, for
appellants Lenora Quimby and Michael Ferrentino.

  Liz Wilson of Law Office of Liz Wilson, P.A., Vero Beach, for appellant
Karyn Bishop.

   Jeff T. Gorman of Jeff T. Gorman Law Offices, P.A., Stuart, for appellees
Sara Pearce and Richard Pearce.

    Robert L. Webster, III and Jeanne T. Tate of Jeanne T. Tate, P.A., Tampa
for appellee Heart of Adoptions, Inc.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.